IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                               :                        NO. 610
                                     :
         ORDER AMENDING THE NOTE :                            CIVIL PROCEDURAL RULES
         TO RULE 1915.4-1(c) OF THE  :
         PENNSYLVANIA RULES OF CIVIL :                        DOCKET
         PROCEDURE                   :
                                     :




                                                ORDER


PER CURIAM

      AND NOW, this 18th day of November, 2014, upon the recommendation of the
Domestic Relations Procedural Rules Committee; the proposal having been submitted
without publication pursuant to Pa.R.J.A. No. 103(a)(3):

      IT IS ORDERED pursuant to Article V, Section 10 of the Constitution of
Pennsylvania that the Note to Rule 1915.4-1(c) of the Pennsylvania Rules of Civil
Procedure is amended in the attached form.

       This ORDER shall be processed in accordance with Pa.R.J.A. No. 103(b), and
shall be effective in 30 days on December 18, 2014.


Additions to the rule are shown in bold and are underlined.
Deletions from the rule are shown in bold and brackets.